Citation Nr: 0801608	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO. 99-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from May 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which declined to reopen the veteran's 
claim for service connection for a heart disorder.

In October 2000, the Board reopened the veteran's claim for 
service connection for a heart disorder and remanded to the 
RO the claim for service connection, on the merits, for 
further development. The RO continued denial of the veteran's 
claim and returned the matter to the Board for further 
appellate consideration.

In a December 2001 decision, the Board denied the veteran's 
claim for service connection for a heart disorder. The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court). In November 2002, 
Counsel for the VA Secretary and for the veteran filed a 
Joint Motion for Remand (Joint Motion) arguing that the Court 
should vacate and remand the Board's December 2001 decision. 
In an Order dated in November 2002, the Court granted this 
motion, vacating the December 2001 Board decision and 
remanding the matter to the Board for further proceedings 
consistent with the Joint Motion.

In July 2003, the Board remanded the claim on appeal, 
pursuant to the November 2002 Joint Motion. The RO continued 
denial of the veteran's claim and returned the matter to the 
Board.

In a July 2005 decision, the Board again denied the veteran's 
claim for service connection for a heart disorder. The 
veteran filed a timely appeal to the Court. In April 2006, 
Counsel for the veteran filed a brief to the Court arguing 
that the Court should vacate and remand the Board's July 2005 
decision. In a Memorandum Decision (Decision) dated in April 
2007, the Court vacated the July 2005 Board decision and 
remanded the matter to the Board for further proceedings 
consistent with the Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

The veteran's service medical records show that in November 
1970, on the veteran's entrance Report of Medical 
Examination, it was noted that the veteran was diagnosed with 
"Lown Phenomenon," which was not considered disabling by 
the Board of Cardiology Consultation. In May 1971, the 
veteran complained of having intermittent pain in the left 
lower chest, no relation to his cough or inspiration. 
Examination revealed that the chest was clear and there was 
no tenderness to palpation. The chest was found to be within 
normal limits. An October 1973 Report of Medical Examination 
reflected the veteran had no disabilities.

Post-service, a September 1974 X-ray of the chest revealed an 
enlarged heart. A September 1974 electrocardiogram (EKG) and 
February 1975 EKG revealed sinus bradycardia. A February 1975 
X-ray of the chest revealed that the heart was moderately 
enlarged with prominence of the left ventricle. A March EKG 
with an unknown year shows sinus bradycardia, 
intraventricular conduction variation, and abnormal T-waves. 
An April EKG with an unknown year shows voltage criteria for 
left ventricular hypertrophy.

A July 1975 VA chest X-ray revealed possible left ventricular 
enlargement. A September 1975 VA X-ray of the chest revealed 
that inspiration was shallow. The transverse cardiac diameter 
was within the limits of normal and pulmonary vascularity 
appeared to be within normal range and lungs were clear 
bilaterally. A September 1975 Report of Medical History 
showed that the veteran reported having heart trouble. The 
September 1975 Report of Medical Examination noted that the 
veteran had a heart defect - well compensated, which was 
present at the veteran's last tour of duty. A systolic murmur 
was noted at base. 

A February 1976 VA examination report shows a diagnosis of 
heart disease of unknown etiology with systolic murmur, 
asymptomatic. There was also a diagnosis of cardiomegaly with 
left ventricular contour shown by X-ray. An EKG noted sinus 
bradycardia and non-specific T-wave changes.

A June 1993 VA X-ray of the chest revealed cardiomegaly. A 
March 1996 VA echocardiogram revealed left ventricle chamber 
size at very upper limits of normal with normal wall 
thickness and left ventricle systolic function and no 
significant valvular dysfunction. A January 1997 VA X-ray 
revealed left ventricular enlargement. A March 1998 VA X-ray 
of the chest revealed borderline cardiomegaly.

On VA examination in April 2001, the veteran was found to 
have hypertensive heart disease as well as mild to moderate 
valvular disease. EKG showed marked bradycardia. The chief of 
cardiology of the Oklahoma City VA Medical Center reviewed 
the results of the examination and testing and in May 2001 
opined that even though an X-ray report in 1974 reflected the 
presence of an enlarged heart, there was no chamber 
enlargement present currently, and the chance of a false 
positive with X-rays to determine heart size was probably the 
explanation for this disparity. He stated that 
echocardiography was a superior test for establishing heart 
enlargement. The cardiologist also opined that the heart 
condition present upon entry into service did not progress 
during service and, because the X-ray findings from 1974 were 
non-specific, he did not believe any heart disease manifested 
between 1973 and 1974.

The chief of cardiology personally examined the veteran in 
April 2004 and ordered another echocardiogram, a Holter 
monitor, and an exercise stress test. The VA echocardiogram 
revealed concentric left ventricular hypertrophy with left 
atrial enlargement consistent with mild hypertensive heart 
disease. The Holter monitor revealed sinus bradycardia, non-
conducted atrial premature beats, periods of junctional 
rhythm. In June 2004, following a review of the complete 
claims file and current test results, the cardiologist opined 
that the veteran's Lown Phenomenon did not progress during 
service, that it would not progress to be an enlarged heart 
because it is an abnormality of heart rhythm and does not 
produce cardiomegaly. The cardiologist again pointed out that 
X-ray diagnosis of enlargement of the heart had a high degree 
of error as X-rays exaggerate the actual heart size and 
opined that currently diagnosed heart problems did not 
manifest during service. It was noted that the veteran had 
been treated for hypertension since 1996. The VA physician 
also stated that the veteran's diagnosis of an enlarged heart 
by September 1974 was highly likely a new diagnosis and a new 
problem, but he also stated that he did not believe that 
heart disease first manifested between 1973 and 1974.

In December 2004, the RO attempted to obtain clarification of 
the June 2004 VA physician's statement that the September 
1974 X-ray of the chest was "a new diagnosis and a new 
problem." The RO did not receive a response.

In the April 2007 Court Decision, the Court stated that in 
June 2004, the VA physician, C.S., M.D., did not provide an 
explanation as to how the September 1974 X-ray results were 
insufficient to establish the existence of an entirely new 
condition. In addition, the Court stated that Dr. C.S. did 
not discuss whether the February 1975 and July 1975 X-rays 
were also inaccurate. Further, the Court stated that neither 
Dr. C.S., nor the Board in its July 2005 decision, discussed 
whether the diagnosis of an enlarged heart was indicative of 
an actual enlarged heart condition or whether the inaccurate 
tendencies of such reports were so pervasive as to render all 
three reports (September 1974, February 1975, and July 1975 
chest X-rays) nonprobative. In addition, the Court stated 
that the Board's reliance on Dr. C.S.'s June 2004 opinion was 
suspect as the Board did not seek clarification of Dr. C.S.'s 
statement regarding the "new heart condition" as shown by 
the September 1974 chest X-ray. 

Also included in the record is an August 2001 statement, in 
which the veteran argued that his service Reserve records 
were missing from 1974 and records from November 1972 to 
September 1973 were also missing.

In addition, a January 2002 statement from H.G., a soldier 
that served with the veteran, states that he remembered that 
the veteran went on sick call for his heart.

Regarding the above, in its April 2007 Decision, the Court 
stated that the Board rejected the veteran's lay statements 
regarding whether he received treatment in service for his 
heart condition and the Board needed to determine whether the 
veteran's statements were relevant.

Pursuant to the April 2007 Court Decision, the veteran's 
assertions, and the submitted lay statement, the Board finds 
that a remand is necessary for further development of the 
claim.

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular disease, which are 
manifested to a compensable degree (10 percent for 
cardiovascular disease) within a prescribed period after 
discharge from service (one year for cardiovascular disease), 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The RO/AMC should return the claims file to the June 2004 VA 
physician, Dr. C.S., to obtain a clarifying opinion as to the 
diagnosis that was shown by the September 1974 VA X-ray of 
the chest. If the physician finds that the September 1974 VA 
X-ray is not an adequate test to determine whether the 
veteran had manifestations of cardiovascular disease in 
September 1974, the physician should also discuss the 
February 1975 and July 1975 VA X-rays as to the adequacy of 
those test results. Further, the VA physician should render 
an opinion as to whether the veteran's current left 
ventricular hypertrophy, as noted per the May 2004 VA 
echocardiogram, is the same disability as noted in the 
September 1974 VA X-ray results. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.). If the June 
2004 VA physician is unavailable, the claims file should be 
sent to another physician (cardiovascular specialist) to 
obtain the above opinion. The RO/AMC should arrange for the 
veteran to undergo examination if the designated physician is 
unable to provide the requested opinion without examining the 
veteran.

In addition, the RO/AMC should again request any outstanding 
service treatment records from the veteran's period of 
service (May 1971 to October 1973). The RO/AMC should also 
attempt to obtain any treatment records from the veteran's 
period of service in the Army Reserves, which the veteran 
states was in 1974.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request any 
outstanding service treatment records from 
the veteran's period of service (May 1971 
to October 1973) from the National 
Personnel Records Center. The RO/AMC 
should also attempt to obtain any 
treatment records from 1974 from the 
veteran's service in the Army Reserves. 
If, after making reasonable efforts, the 
RO/AMC is unable to obtain any such 
records, the RO/AMC must specifically 
document what attempts were made to obtain 
the records. The RO/AMC must notify the 
claimant of the specific records that it 
is unable to obtain and provide the 
veteran with an opportunity to respond.

2. The veteran's claims file will be sent 
to the June 2004 VA physician, Dr. C.S., or 
if that physician is not available, an 
appropriate VA physician (cardiovascular 
specialist), who will be requested to 
address the following:

a) The physician should state the diagnosis 
of the condition that was shown by the 
September 1974 VA X-ray of the chest and 
whether this X-ray result constituted 
manifestations of a current cardiovascular 
disease.

b) If the physician finds that the 
September 1974 VA X-ray is not an adequate 
test to determine whether the veteran had 
manifestations of cardiovascular disease in 
September 1974, the physician should also 
discuss the February 1975 and July 1975 VA 
X-rays and state whether those test results 
are either adequate or inadequate to 
identify any manifestations of 
cardiovascular disease.

c) Further, the VA physician should render 
an opinion as to whether the veteran's 
current left ventricular hypertrophy, as 
noted per the May 2004 VA echocardiogram, 
is the same disability as noted in the 
September 1974, February 1975, and July 
1975 VA X-ray results.

If the VA physician is not able to render 
an opinion without examination of the 
veteran, the veteran should be afforded a 
VA examination in relation to his claim for 
service connection for a heart disorder, to 
answer the questions as noted above. Any 
and all indicated evaluations, studies and 
tests deemed necessary by the physician 
should be accomplished. The physician must 
review all pertinent records associated 
with the claims file, specifically, but not 
limited to, the service medical records, 
the September 1974, February 1975, and July 
1975 VA X-rays of the chest, the April 2001 
VA examination report and May 2001 
addendum, the May 2004 echocardiogram, and 
the April 2004 VA examination report and 
June 2004 VA physician's opinion.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the physician for review in 
connection with the examination. 

3. After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO/AMC 
should readjudicate the claim on appeal in 
light of all evidence of record (including 
the veteran's assertions of treatment 
received in service for his heart, and the 
lay statement from H.G. received by the RO 
in January 2002) and legal authority.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

